Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claim 17 recites “generating a user interface element that is within 100 points of the summarization”. It is unclear what constitutes a point, rendering the claim indefinite.
	Claim 20 recites “a database of known strings”. It is unclear what constitutes a “known string”, rendering the claims indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 13, 15, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Polanyi (US 20040044519 A1), in view of Cai (US 20190349321 A1).

Regarding claim 1, Polanyi teaches a system for facilitating conciseness of a web document presentation comprising one or more memory devices storing instructions and one or more processors configured to execute the instructions that, when executed, cause operations comprising (Polanyi [5] and claim 33): 
responsive to a user accessing a web document, accessing a web document comprising a first sequence of words and a second sequence of words…generate a relevance based on the first sequence of words…presenting a modified version of the web document on a user device of the user by: in response to …the relevance… failing to satisfy a display criterion, using a second prediction model to generate a summarization of the first sequence of words for the modified version of the web document based on the first sequence of words; generating the modified version of the web document to comprise the summarization of the first sequence of words, the second sequence of words, and a user interface element that, when interacted with, shows the first sequence of words; and presenting the modified version on the user device such that the presentation of the modified version hides the first sequence of words and displays the second sequence of words, the summarization, and the user interface element  (Polanyi [5, 17, 19, 66, 75-80] Figs.1,6 and 8, web document have discourse units (DUs,i.e .text blocks) that are scored based on relevance, low relevance DUs are summarized and replace original text, non-low DUs are displayed without summarization.  

Polanyi does not specifically teach retrieving a user profile of the user, obtaining a set of parameters for a prediction model associated with the user profile; using the prediction model configured with the set of parameters to generate a score based on the first sequence of words; in response to the score failing to satisfy a display criterion.
However Cai teaches retrieving a user profile of the user, obtaining a set of parameters for a prediction model associated with the user profile; using the prediction model configured with the set of parameters to generate a score based on the first sequence of words (Cai [134-138,145,147,172,179,188,215,216] user search is used for determining relevance, words within document are scored to determine relevance to user (interest) for use in summary, document segments are made up of words).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Cai of retrieving a user profile of the user, obtaining a set of parameters for a prediction model associated with the user profile; using the prediction model configured with the set of parameters to generate a score based on the first sequence of words, into the invention suggested by Polanyi; since both inventions are directed towards summarizing documents based on relevance, and incorporating the teaching of Cai into the invention suggested by Polanyi would provide the added advantage of using a quantitative measure (score) to determine relevance of document segments to a user, and the combination would perform with a reasonable expectation of success (Cai [134-138,145,147,172,179,188,215,216]).

Regarding claim 2, Polanyi and Cai teach the invention as claimed in claim 1 above. 
Polanyi further teaches wherein the modified version of the web document further comprises a criterion indicator associated with the first sequence of words, and wherein the criterion indicator indicates the score not satisfying the display criterion (Polanyi [17] summarized content may be highlighted).

Regarding claim 20, Polanyi and Cai teach the invention as claimed in claim 15 above. 
Polanyi doesn’t specifically teach wherein generating the summarization comprises: determining a first value for a first string of the first set of strings based on a first score distribution, wherein each score of the first score distribution is associated with a string in a database of known strings; determining a second value for the first string based on a second score distribution, wherein each respective score of the second score distribution is associated with a respective string of the first set of strings; determining a string selection score associated with the first string based on a sum of the first value and the second value; and generating the summarization based on the string selection score.
However Cai teaches wherein generating the summarization comprises: determining a first value for a first string of the first set of strings based on a first score distribution, wherein each score of the first score distribution is associated with a string in a database of known strings; determining a second value for the first string based on a second score distribution, wherein each respective score of the second score distribution is associated with a respective string of the first set of strings; determining a string selection score associated with the first string based on a sum of the first value and the second value; and generating the summarization based on the string selection score (Cai [19, 147] important words for summary can be based on summary negativity and positivity scores for each word, negativity and positivity are based on respective dictionaries).

Claim 8, is directed towards a method performing instructions similar in scope to the instructions executed by the system of claim 1, and is rejected under the same rationale. 
Claim(s) 13, is/are dependent on claim 8 above, is/are directed towards a method performing instructions similar in scope to the instructions executed by the system of claim(s) 1 respectively, and is/are rejected under the same rationale. 
Claim 15, is directed towards a medium storing instructions similar in scope to the instructions executed by the system of claim 1, and is rejected under the same rationale. Polanyi further teaches a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause operations comprising (Polanyi [5] and claim 33).
	
Claims 3, 16, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Polanyi (US 20040044519 A1), in view of Cai (US 20190349321 A1), and further in view of Hollingsworth (US 20180157628 A1).

Regarding claim 3, Polanyi and Cai teach the invention as claimed in claim 1 above. 
Polanyi does not specifically teach wherein generating the modified version of the web document comprises generating a set of indicator tags around the first sequence of words in the web document.
However Hollingsworth teaches wherein generating the modified version of the web document comprises generating a set of indicator tags around the first sequence of words in the web document (Hollingsworth [70] document sections summarized are indicated with skimcast tags, and skimscript converts sections).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Hollingsworth of wherein generating the modified version of the web document comprises generating a set of indicator tags around the first sequence of words in the web document, into the invention suggested by Polanyi and Cai; since both inventions are directed towards summarizing document content, and incorporating the teaching of Hollingsworth into the invention suggested by Polanyi and Cai would provide the added advantage of allowing document sections summarized  to be identified based on tags, and the combination would perform with a reasonable expectation of success (Hollingsworth [70]).

Regarding claim 16, Polanyi and Cai teach the invention as claimed in claim 15 above. 
Polanyi does not specifically teach wherein updating the modified version of the document comprises using a script to dynamically generate web code.
However Hollingsworth teaches wherein updating the modified version of the document comprises using a script to dynamically generate web code (Hollingsworth [70] document sections summarized are indicated with skimcast tags, and skimscript converts sections).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Hollingsworth of wherein updating the modified version of the document comprises using a script to dynamically generate web code, into the invention suggested by Polanyi and Cai; since both inventions are directed towards summarizing document content, and incorporating the teaching of Hollingsworth into the invention suggested by Polanyi and Cai would provide the added advantage of allowing summarization to be conducted dynamically by using a script, and the combination would perform with a reasonable expectation of success Hollingsworth [70]).

Regarding claim 18, Polanyi and Cai teach the invention as claimed in claim 15 above. 
Polanyi does not specifically teach wherein the document comprises markup tags comprising a pair of brackets, the operations further comprising determining the first set of strings and the second set of strings based on the markup tags..
However Hollingsworth teaches wherein the document comprises markup tags comprising a pair of brackets, the operations further comprising determining the first set of strings and the second set of strings based on the markup tags (Hollingsworth [70] document sections summarized are indicated with skimcast tags, and skimscript converts sections).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Hollingsworth of wherein the document comprises markup tags comprising a pair of brackets, the operations further comprising determining the first set of strings and the second set of strings based on the markup tags, into the invention suggested by Polanyi and Cai; since both inventions are directed towards summarizing document content, and incorporating the teaching of Hollingsworth into the invention suggested by Polanyi and Cai would provide the added advantage of allowing document sections summarized  to be identified based on tags, and the combination would perform with a reasonable expectation of success Hollingsworth [70]).

Claims 4, are rejected under 35 U.S.C. 103 as being unpatentable over Polanyi (US 20040044519 A1), in view of Cai (US 20190349321 A1), and further in view of MacCartney (US 20180349447 A1).

Regarding claim 4, Polanyi and Cai teach the invention as claimed in claim 1 above. 
Polanyi further teaches wherein: the user interface element is a first user interface element; presenting the modified version comprises presenting a second user interface element that, when interacted with, causes an application displaying the presentation of the modified version to: retrieve a second version of the web document comprising the first sequence of words …; and display the second version of the web document (Polanyi [17], Fig. 8, clicking on summary displays original text, source text may be displayed)
Polanyi does not specifically teach retrieve a second version of the web document comprising the first sequence of words from a universal resource locator of the web document.
However MacCartney teaches retrieve a second version of the web document comprising the first sequence of words from a universal resource locator of the web document (MacCartney [260] document may be retrieved from a URL).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by MacCartney of retrieve a second version of the web document comprising the first sequence of words from a universal resource locator of the web document, into the invention suggested by Polanyi and Cai; since both inventions are directed towards determining content of interest to a user, and incorporating the teaching of MacCartney into the invention suggested by Polanyi and Cai would provide the added advantage of allowing a document to be accessed easily using a URL,
and the combination would perform with a reasonable expectation of success (MacCartney [260]).

Claims 5, are rejected under 35 U.S.C. 103 as being unpatentable over Polanyi (US 20040044519 A1), in view of Cai (US 20190349321 A1), and further in view of Evanitsky (US 20180144188 A1).

Regarding claim 5, Polanyi and Cai teach the invention as claimed in claim 1 above. 
Polanyi does not specifically teach wherein the score is a first score, the operations further comprising: obtaining a list of terminology associated with the user profile, wherein the list of terminology comprises a first listed string; determining a second score based on a third set of words of the web document; determining that the second score satisfies the display criterion by determining that a third sequence of words used to determine the second score comprises the first listed string.
However Evanitsky teaches wherein the score is a first score, the operations further comprising: obtaining a list of terminology associated with the user profile, wherein the list of terminology comprises a first listed string; determining a second score based on a third set of words of the web document; determining that the second score satisfies the display criterion by determining that a third sequence of words used to determine the second score comprises the first listed string (Evanitsky [54,57] text segment relevance maybe based on user specific topics).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Evanitsky of wherein the score is a first score, the operations further comprising: obtaining a list of terminology associated with the user profile, wherein the list of terminology comprises a first listed string; determining a second score based on a third set of words of the web document; determining that the second score satisfies the display criterion by determining that a third sequence of words used to determine the second score comprises the first listed string, into the invention suggested by Polanyi and Cai; since both inventions are directed towards summarizing content, and incorporating the teaching of Evanitsky into the invention suggested by Polanyi and Cai would provide the added advantage of allowing topics of interest to the user to be used to determine relevance, and the combination would perform with a reasonable expectation of success (Evanitsky [54,57]).

Claims 6, 11, are rejected under 35 U.S.C. 103 as being unpatentable over Polanyi (US 20040044519 A1), in view of Cai (US 20190349321 A1), and further in view of Li (US 20200125671 A1).

Regarding claim 6, Polanyi and Cai teach the invention as claimed in claim 1 above. 
Polanyi does not specifically teach wherein the web document is a first web document, and wherein the prediction model comprises a neural network, the operations further comprising: determining a third score based on a first amount of time that a user's eye focused on a third sequence of words of a second web document and a fourth score based on a second amount of time that the user's eye focused on a fourth sequence of words of the second web document; and configuring the set of parameters based on the second web document by training the neural network based on the third score and the fourth score, wherein the set of parameters comprises neural network parameters of the neural network.
However Li teaches wherein the web document is a first web document, and wherein the prediction model comprises a neural network, the operations further comprising: determining a third score based on a first amount of time that a user's eye focused on a third sequence of words of a second web document and a fourth score based on a second amount of time that the user's eye focused on a fourth sequence of words of the second web document; and configuring the set of parameters based on the second web document by training the neural network based on the third score and the fourth score, wherein the set of parameters comprises neural network parameters of the neural network (Li [15, 18, 20, 31] amount of time user spends gazing on different words and phrases is used to train a neural network).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Li of wherein the web document is a first web document, and wherein the prediction model comprises a neural network, the operations further comprising: determining a third score based on a first amount of time that a user's eye focused on a third sequence of words of a second web document and a fourth score based on a second amount of time that the user's eye focused on a fourth sequence of words of the second web document; and configuring the set of parameters based on the second web document by training the neural network based on the third score and the fourth score, wherein the set of parameters comprises neural network parameters of the neural network, into the invention suggested by Polanyi and Cai; since both inventions are directed towards determining relevance of text to a user, and incorporating the teaching of Li into the invention suggested by Polanyi and Cai would provide the added advantage of allowing the amount of time spent by a user looking at text to be used to determine user interest, and the combination would perform with a reasonable expectation of success network (Li [15, 18, 20, 31]).

Regarding claim 11, Polanyi and Cai teach the invention as claimed in claim 1 above. 
Polanyi does not specifically teach wherein the document is a first document, further comprising: obtaining a second document; determining an amount of time that a third set of words from the second document is displayed on a graphical display; and configuring the set of parameters by training a neural network based on the amount of time.
However Li teaches wherein the document is a first document, further comprising: obtaining a second document; determining an amount of time that a third set of words from the second document is displayed on a graphical display; and configuring the set of parameters by training a neural network based on the amount of time (Li [15, 18, 20, 31] amount of time different words and phrases are displayed to user is used to train a neural network).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Li of wherein the web document is a first web document, and wherein the prediction model comprises a neural network, the operations further comprising: determining a third score based on a first amount of time that a user's eye focused on a third sequence of words of a second web document and a fourth score based on a second amount of time that the user's eye focused on a fourth sequence of words of the second web document; and configuring the set of parameters based on the second web document by training the neural network based on the third score and the fourth score, wherein the set of parameters comprises neural network parameters of the neural network, into the invention suggested by Polanyi and Cai; since both inventions are directed towards determining relevance of text to a user, and incorporating the teaching of Li into the invention suggested by Polanyi and Cai would provide the added advantage of allowing the amount of time spent by a user viewing text to be used to determine user interest, and the combination would perform with a reasonable expectation of success network (Li [15, 18, 20, 31]).

Claims 7, are rejected under 35 U.S.C. 103 as being unpatentable over Polanyi (US 20040044519 A1), in view of Cai (US 20190349321 A1), and further in view of Panugunty (US 20200210647 A1).

Regarding claim 7, Polanyi and Cai teach the invention as claimed in claim 1 above. Polanyi does not specifically teach wherein obtaining the set of parameters comprises: determining that the user is associated with a group of users; and obtaining at least one parameter of the set of parameters based on the group of users.
However Panugunty teaches wherein obtaining the set of parameters comprises: determining that the user is associated with a group of users; and obtaining at least one parameter of the set of parameters based on the group of users (Panugunty [108, 112, 114, 115] user profile may be based on group that user is associated with).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Panugunty of wherein obtaining the set of parameters comprises: determining that the user is associated with a group of users; and obtaining at least one parameter of the set of parameters based on the group of users, into the invention suggested by Polanyi and Cai; since both inventions are directed towards summarizing content, and incorporating the teaching of Panugunty into the invention suggested by Polanyi and Cai would provide the added advantage of allowing information from users similar to the user- i.e. from the same group, to be used to determine user interest information, and the combination would perform with a reasonable expectation of success users (Panugunty [108, 112, 114, 115]).

Claims 9, are rejected under 35 U.S.C. 103 as being unpatentable over Polanyi (US 20040044519 A1), in view of Cai (US 20190349321 A1), and further in view of MacCartney (US 20180349447 A1) and Scholtes (US 20140156567 A1).

Regarding claim 9, Polanyi and Cai teach the invention as claimed in claim 8 above. 
Polanyi does not specifically teach wherein the score is a first score, and wherein the prediction model comprises an unsupervised learning model, the method further comprising determine a first document topic and a second document topic based on text of the document using the unsupervised learning model, wherein determining the first score comprises determining the first score based on the first document topic
However MacCartney teaches wherein the score is a first score…, the method further comprising determine a first document topic and a second document topic based on text of the document …, wherein determining the first score comprises determining the first score based on the first document topic (MacCartney [11, 194, 233, 253] neural network may calculate scores based on document).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by MacCartney of wherein the score is a first score…, the method further comprising determine a first document topic and a second document topic based on text of the document …, wherein determining the first score comprises determining the first score based on the first document topic, into the invention suggested by Polanyi and Cai; since both inventions are directed towards determining content of interest to a user, and incorporating the teaching of MacCartney into the invention suggested by Polanyi and Cai would provide the added advantage of scoring text based on user topics of interest, and the combination would perform with a reasonable expectation of success (MacCartney [11, 194, 233, 253]).

Polanyi, Cai and MacCartney does not specifically teach … wherein the prediction model comprises an unsupervised learning model… using the unsupervised learning model
However Scholtes teaches … wherein the score is a first score, and wherein the prediction model comprises an unsupervised learning model, the method further comprising determine a first document topic and a second document topic based on text of the document using the unsupervised learning model (Scholtes [6, 82] document categories determined using supervised and/or unsupervised ML).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Scholtes of wherein the score is a first score, and wherein the prediction model comprises an unsupervised learning model, the method further comprising determine a first document topic and a second document topic based on text of the document using the unsupervised learning model, into the invention suggested by Polanyi, Cai and MacCartney; since both inventions are directed towards classifying content, and incorporating the teaching of **** into the invention suggested by Polanyi, Cai and MacCartney would provide the added advantage of using learning models geared towards topic analysis to analyze content, and the combination would perform with a reasonable expectation of success (Scholtes [6, 82]).

Claims 10, are rejected under 35 U.S.C. 103 as being unpatentable over Polanyi (US 20040044519 A1), in view of Cai (US 20190349321 A1), and further in view of Paulus (US 20180300400 A1.

Regarding claim 10, Polanyi and Cai teach the invention as claimed in claim 8 above. 
Polanyi does not specifically teach wherein: the summarization comprises a summarization string; generating the summarization comprises providing a neural network with a sequence of strings of the first set of words as inputs; and using the neural network comprises: determining a first hidden state value based on a first string of the sequence of strings using the neural network; determining a second hidden state value based on a second string of the sequence of strings and the first hidden state value using the neural network; and determining the summarization string based on the second hidden state value using the neural network.
However Paulus teaches wherein: the summarization comprises a summarization string; generating the summarization comprises providing a neural network with a sequence of strings of the first set of words as inputs; and using the neural network comprises: determining a first hidden state value based on a first string of the sequence of strings using the neural network; determining a second hidden state value based on a second string of the sequence of strings and the first hidden state value using the neural network; and determining the summarization string based on the second hidden state value using the neural network (Paulus [2, 12, 14, 15, 44] recurrent neural network (RNN) based encoder-decoder models used to improve prediction of summary tokens, tokens maybe text block strings).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Paulus of wherein: the summarization comprises a summarization string; generating the summarization comprises providing a neural network with a sequence of strings of the first set of words as inputs; and using the neural network comprises: determining a first hidden state value based on a first string of the sequence of strings using the neural network; determining a second hidden state value based on a second string of the sequence of strings and the first hidden state value using the neural network; and determining the summarization string based on the second hidden state value using the neural network, into the invention suggested by Polanyi and Cai; since both inventions are directed towards summarizing content, and incorporating the teaching of Paulus into the invention suggested by Polanyi and Cai would provide the added advantage of addressing issues of general coherence, flow and readability, as well as unnatural summaries with repeated phrases, and the combination would perform with a reasonable expectation of success (Paulus [2, 12, 14, 15, 44]).

Claims 12, are rejected under 35 U.S.C. 103 as being unpatentable over Polanyi (US 20040044519 A1), in view of Cai (US 20190349321 A1), and further in view of Hancock (US 20200050638 A1.

Regarding claim 12, Polanyi and Cai teach the invention as claimed in claim 8 above. Polanyi does not specifically teach wherein generating the summarization comprises: determining a set of embedding vectors, wherein each of the set of embedding vectors is associated with a word of the first set of words; determining a set of positional encoding vectors, wherein each respective positional encoding vector of the set of positional encoding vectors is determined based on a position of a respective word in the first set of words; determining a set of key vectors, a set of value vectors, and a set of query vectors based on the set of embedding vectors and positional encoding vectors; determining a set of attention values using a function that uses the set of key vectors, the set of value vectors, and the set of query vectors as parameters, wherein using the function comprises computing a product of a first element in the set of key vectors and a second element in the set of query vectors; and determining the summarization based on the set of attention values.
However Hancock teaches wherein generating the summarization comprises: determining a set of embedding vectors, wherein each of the set of embedding vectors is associated with a word of the first set of words; determining a set of positional encoding vectors, wherein each respective positional encoding vector of the set of positional encoding vectors is determined based on a position of a respective word in the first set of words; determining a set of key vectors, a set of value vectors, and a set of query vectors based on the set of embedding vectors and positional encoding vectors; determining a set of attention values using a function that uses the set of key vectors, the set of value vectors, and the set of query vectors as parameters, wherein using the function comprises computing a product of a first element in the set of key vectors and a second element in the set of query vectors; and determining the summarization based on the set of attention values (Hancock [109, 129, 138, 140, 162] Attention values based on dot product of Vector Space Model (VSM) generated based on word scores and positions (embedding, positional encoding, key, value and query vectors),Summary based on attention value).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Hancock of wherein generating the summarization comprises: determining a set of embedding vectors, wherein each of the set of embedding vectors is associated with a word of the first set of words; determining a set of positional encoding vectors, wherein each respective positional encoding vector of the set of positional encoding vectors is determined based on a position of a respective word in the first set of words; determining a set of key vectors, a set of value vectors, and a set of query vectors based on the set of embedding vectors and positional encoding vectors; determining a set of attention values using a function that uses the set of key vectors, the set of value vectors, and the set of query vectors as parameters, wherein using the function comprises computing a product of a first element in the set of key vectors and a second element in the set of query vectors; and determining the summarization based on the set of attention values, into the invention suggested by Polanyi and Cai; since both inventions are directed towards determining relevance of content, and incorporating the teaching of Hancock into the invention suggested by Polanyi and Cai would provide the added advantage of allowing vector analysis to be used to determine relevance of content, and the combination would perform with a reasonable expectation of success (Hancock [109, 129, 138, 140, 162]).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Polanyi (US 20040044519 A1), in view of Cai (US 20190349321 A1), and further in view of Dockhorn (US 20190155910 A1.

Regarding claim 14, Polanyi and Cai teach the invention as claimed in claim 8 above. 
Polanyi does not specifically teach wherein: the prediction model is a first prediction model; the set of parameters is a first set of parameters; and the method further comprising: obtaining a second set of parameters used by a second prediction model; and training the first prediction model to determine the first set of parameters based on the second set of parameters
However Dockhorn teaches wherein: the prediction model is a first prediction model; the set of parameters is a first set of parameters; and the method further comprising: obtaining a second set of parameters used by a second prediction model; and training the first prediction model to determine the first set of parameters based on the second set of parameters (Dockhorn [ 4, 61] user input regarding the correct detection of important document sections is used to train prediction model).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Dockhorn of wherein: the prediction model is a first prediction model; the set of parameters is a first set of parameters; and the method further comprising: obtaining a second set of parameters used by a second prediction model; and training the first prediction model to determine the first set of parameters based on the second set of parameters, into the invention suggested by Polanyi and Cai; since both inventions are directed towards determine relevance of document sections, and incorporating the teaching of Dockhorn into the invention suggested by Polanyi and Cai would provide the added advantage of allowing a user to provide feedback regarding their interests, and the combination would perform with a reasonable expectation of success (Dockhorn [ 4, 61]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 8, 10, 12, 15, 19, 20, 5, 9, 13 and 14  of this application is patentably indistinct from claims 1, 2, 4, 5, 7, 8, 14, 15, 16, 18 and 13 of U.S. Patent No.  US 11042700 B1.

Claim(s) 1, 4, 8, 10, 12, 15, 19 and 20 of this application is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 1, 2, 5, 7, 8, 14, 18 and 13 respectively of U.S. Patent No. US 11042700 B1.
Although the claims at issue are not identical, claims 1, 4, 8, 10, 12, 15, 19 and 20 of this application are broader than the respective claims 1, 2, 5, 7, 8, 14, 18 and 13 of U.S. Patent No. US 11042700 B1. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct

Claim(s) 5, 9, 13 and 14 of this application is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 15, 4, 14 and 16 respectively of U.S. Patent No. US 11042700 B1.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5, 9, 13 and 14 of this application are identical to the respective claims of U.S. Patent No. US 11042700 B1, except for the preamble of the claims distinguishing the limitations as different statutory categories capable of performing the steps of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178